Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page11of
                                                              of12
                                                                 12PageID
                                                                   PageID#:
                                                                          #:1699
                                                                            456




                            Exh. A
                                      to
    EMERGENCY MOTION PURSUANT TO
    28 U.S.C. §455(a) TO RECUSE THE HON.
      WILLIAM SMITH with Declaration in
       Support, AND MOTION FOR STAY
          ______________________________________

             Declaration of Forensic Accountant
                          Robert A. McNeil
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page22of
                                                              of12
                                                                 12PageID
                                                                   PageID#:
                                                                          #:1700
                                                                            457




                      Declaration and Forensic Analysis of Evidence
                                            by
                                    Robert A. McNeil
                                       on behalf of
                                    Billie R. Schofield

   Summary of Conclusions

     A. The Commissioner of IRS circumvents his conceded lack of authority to perform
        substitute income tax returns (SFRs) by making his records appear that he performed
        them.
     B. For so-called "non-filers", IRS creates the false appearance of "deficiencies" only after
        falsifying both its internal and external records to make it appear a substitute income tax
        return was executed by IRS on claimed dates, when nothing happened on those dates
        except criminal manipulations of IRS’ related AIMS and IMF databases.
      C. The creation of pretended deficiencies simultaneously creates, by fraud, the appearance of
         a duty to file, thereby, providing IRS colorable authority to enforce collection/criminal
         prosecutions;
      D. Without deficiencies created by fraud, involving IRS software and falsified documentary
         evidence, there would be no willful failure to file a return, and;
      E. Since Congress cannot authorize commission of criminal acts in the enforcement of laws,
         I conclude that the systemic fraud I have documented herein, occurring in the records of
         IRS, concerning "non-filers", is clear and convincing evidence that Congress did not, in
         fact, impose any duty upon Americans to file income tax returns.

   I, Robert A. McNeil, affirm that:
      1. I am a retired Forensic Accountant/Auditor/Business Consultant, located in Hurst, Tarrant
         County, Texas.

      2. I have more than 40 years of experience examining the books and records of companies
         ranging in size and scope from local vendors to domestic and international Fortune 500
         corporations.

      3. During the 20-year consulting phase of my career, I was retained by law firms, CPA
         firms, the Department of Justice, major oil and gas companies, and individuals to assist
         them with contract disputes, arbitrations, lawsuits, and other matters, here in America
         and in several foreign countries.




                                                                                           Page | 1
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page33of
                                                              of12
                                                                 12PageID
                                                                   PageID#:
                                                                          #:1701
                                                                            458




       4. During my analysis on behalf of Mr. Schofield, I examined the following documents
          related to the year 2009:

            Support     Department of the Treasury – Internal Revenue Service
           Document     IMF MCC TRANSCRIPT SPECIFIC
               1        xxx-xx-9231 Dec. 31, 2009 SCHO
                        2009

            Support     Department of the Treasury – Internal Revenue Service
           Document     IMFOLT
               2        2009

            Support     Department of the Treasury – Internal Revenue Service
           Document     Form 13496, Form 4549 and Form 886-A
               3        2009

            Support     Department of the Treasury – Internal Revenue Service
           Document     Form 4340 Certificate of Assessments, Payments, and Other Matters
               4        2009

            Support     Department of the Treasury – Internal Revenue Service
           Document     Form 668-B Levy – 2006-2009
               5        2009

            Support     Department of the Treasury – Internal Revenue Service
           Document     FOIA Response from Klaudia Villegas, IRS Disclosure Manager
               6        September 17, 2013

            Support     Department of the Treasury – Internal Revenue Service
           Document     FOIA Response from Laura A. McIntyre, IRS Disclosure Manager
               7        July 6, 2016

   I am aware IRS concedes that its power under 26 U.S.C. §6020(b) to perform SFRs is limited to
   excise, employment and partnership matters.1

   I am also aware IRS concedes 26 U.S.C. §6020(b) has no application to income taxes “because
   of constitutional issues”.2



   1 The authority to perform substitutes for return is discussed in the Internal Revenue Manual
   §5.1.11.6.7, which shows that such authority is limited to matters involving “employment,
   excise and partnership taxes”, and does not include the income tax. [Link here:
   http://www.irs.gov/irm/part5/irm_05-001-011r-cont01.html, scroll down to 5.1.11.6.7 “IRC
   6020(b) Authority”.] The Privacy Impact Assessment IRS issues concerning 6020(b) precisely
   confirms that limitation. [Link here: http://www.irs.gov/pub/irs-pia/auto_6020b-pia.pdf]
                                                                                         Page | 2
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page44of
                                                              of12
                                                                 12PageID
                                                                   PageID#:
                                                                          #:1702
                                                                            459




   I am further aware that, to circumvent his lack of authority, the Commissioner of IRS extensively
   falsifies his records to make it appear he executes substitute income tax returns on claimed dates,
   when no such thing ever happens.

   Following is a brief description of the manner in which IRS feloniously manipulates its
   controlling software to justify prosecutions of targeted “non-filers” and thefts of their property.

   The Individual Master File (IMF) software is the “authoritative data source” controlling the
   interactions of IRS personnel with all Americans.3

   The IMF software creates, for any given American and any given tax year, an annual “module”.
   In the “transaction section” of an annual IMF record, IRS employees enter all relevant numerical
   data concerning payments, deficiencies, assessments, interest due, etc.4

   However, the carefully controlled IMF software does not allow direct entry of data; but only
   “batch entry” “transactions” consisting of three-digit numeric combinations.

   Every possible three digit “transaction code” is defined and described in either IRS’ “Document
   6209”, https://www.irs.gov/uac/document-6209-adp-and-idrs-information, in IRS’ “Internal
   Revenue Manual”, or in IRS’ “AIMS Reference Guide”.

   The Commissioner of IRS has over 100 years of experience enforcing the income tax and he is
   considered the “master of the subject”.5


   2 In the Revenue Officer’s Training Manual, (Unit 1, Page 23-2) [See Exh. D, Pg. 2] the
   Commissioner concedes: “The IRM restricts the broad delegation shown in figure 23-2
   (6020(b))… to employment, excise and partnership tax returns because of constitutional issues”.
   Emphasis added.
   3 “IMF System Overview The Individual Master File (IMF) consists of a series of runs, data

   records and files. The IMF receives individual tax submissions in electronic format, and
   processes them through a pre–posting phase, posts the transactions, analyzes the transactions,
   and produces output in the form of Refund Data, Notice Data, Reports, and information feeds to
   other entities. IMF is the authoritative data source for individual tax account data. All the
   other IRS information system applications that process IMF data depend on output from
   this source. IMF is a critical component of IRS's ability to process tax returns.”
   See IRS Privacy Impact Statement link here: http://www.irs.gov/pub/irs-pia/imf_pia.pdf
   4 See Exh. B, Support Document 1, and review the section below the “entity”, or top portion, of

   an annual module maintained concerning victims.
   5 “Congress has delegated to the [Commissioner], not to the courts, the task of prescribing all

   needful rules and regulations for the enforcement of the Internal Revenue Code.” National
   Muffler Dealers Assn., Inc. v. United States, 440 U.S. 472, 477 (1979) (citing Correll, 389 U.S.
   at 307 (citing 26 U.S.C. § 7805(a))). This delegation “helps guarantee that the rules will be
                                                                                              Page | 3
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page55of
                                                              of12
                                                                 12PageID
                                                                   PageID#:
                                                                          #:1703
                                                                            460




   The “master” of the income tax requires that his software reflect evidence a return has been
   received from a person, or that a return was executed by IRS at the person’s election, as a
   necessary predicate to determining deficiency amounts due. 6 That is, the IRS IMF software will
   not allow entry of “deficiency” amounts tabulated by IRS staff, unless that software first reflects
   the receipt of a return by IRS.

   After 100+ years of practice, the Commissioner initiates his enforcement prosecution of those he
   labels “non-filers” by having his IRS Examinations Division enter a certain sequence of
   transactions into the Examination Division’s Audit Information Management System (AIMS), a
   database closely related to the IMF database.7

   IRS uses the AIMS database to change IMF records, but AIMS does not have the same
   validation checks written into it as does the IMF.8

   As shown below, by initializing in the AIMS software two particular transactions in sequence,
   IRS first causes an annual IMF tax module of a “non-filer” to reflect that IRS supposedly
   received a return on a claimed date when IRS didn’t, and a few days later, the module will
   automatically show that IRS supposedly executed a substitute income tax return on another date,
   when IRS didn’t.9

   The following table summarizes the key Transaction Codes (TCs) involved in initiating and
   concealing the record falsification scheme:




   written by ‘masters of the subject’ who will be responsible for putting the rules into effect.” 440
   U.S., at 477 (quoting United States v. Moore, 95 U.S. 760, 763 (1877)).
   6 If deficiency amounts COULD be entered without falsifying IRS’ IMF records, we can assume

   they WOULD be, yet invariably IRS performs the same sequence of falsified entries prefatory to
   opening an AIMS account, via which Examinations can then inject alleged deficiency amounts
   into the IMF record.
   7
     The AIMS data base is “used by Appeals, Examination Division and TE/GE to control returns,
   input assessment/adjustments to the Master File and provide management reports. And while the
   return is charged to Examination, the AIMS data base tracks its location, age, and status.” See
   IRM Part 4. Examining Process, Chapter 4, “AIMS Processing”, 4.4.1.2(05-19-2009).
   8
     “A non-master file account established on AIMS is not subject to many of the same computer
   checks to which a master file account is subjected.” (AIMS Reference Guide 4.4.1-1 (05-19-
   2009), Definition under “Non-Master File (NMF)”). [Link to the AIMS Reference Guide:
   http://www.irs.gov/irm/part4/irm_04-004-001.html#d0e10.]
   9
     Congress proscribed the act of falsifying government records, to reflect events which do not
   occur, at 18 U.S.C. §1001.
                                                                                              Page | 4
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page66of
                                                              of12
                                                                 12PageID
                                                                   PageID#:
                                                                          #:1704
                                                                            461




         Support
        Document          TC                   TC Description                     TC Date
                        424/036    Examination Request Indicator                Aug. 25, 2011
           1, 2                    Return Received Date                         Aug. 25, 2011
            2           425/036    Reversal of a TC 424                         Aug. 25, 2011
           1, 2           420      Examination of tax return                    Sept. 12, 2011
           1, 2           300      Additional tax assessed by examination       Apr. 23, 2012

   The record falsification begins when an IRS Examinations Division employee begins to “build a
   case” against a “non-filer”.

   The employee enters into the AIMS data base a transaction numbered “424” with a social
   security number and first four digits of a person’s last name, which transaction queries the
   “Individual Master File” software to determine if an income tax return was filed to match what
   IRS calls an ‘information return”, which is either a “1099” or similar unsworn document filed by
   someone, or an entity, claiming to have paid the ”non-filer”.

   A TC 424 is described in Document 6209 as “Examination Request Indicator”.

   If IMF does not respond to the 424 request initiated in AIMS by indicating a matching return
   was filed, the employee initiates in AIMS a second transaction known to IRS as an “036 push
   code”.

   Push Code 036 overrides the multiple validity checks built into the IMF software. Push code
   036 is defined by IRS variously as either “a substitute for return”, or “using a Push Code 036
   will automatically generate a TC150 and TC 420 on Master File”, [See IRS Document 6209,
   Section 13-17, (11) “EP AIMS Push Codes”], or is used for a “Non-filer; will computer-generate
   a substitute for return TC 150 at Master File two cycles after input”. [See AIMS Reference
   Guide, 4.4.10-14 “Push Codes”.] That means a 424/036 sequenced transaction initiated in AIMS
   will make the related IMF show the phrase “SFR 150”, even when no substitute income tax
   returns exist to justify entrance of the phrase into an IMF.

   From my examination of the IMF records of many victims of IRS fraud, I have learned that, as
   part of IRS’ concealment of the scheme, the 424/036 transactions typically do not appear in the
   screen print provided victims known as the “IMF Transcript Complete” or “IMF Transcript
   Specific”. But, the initiating sequence of fraudulent transactions 424/036 DO appear in a screen
   print known as “TXMODA”, the existence of which screen print very few victims know.

   TC 424/036 establishes the AIMS account with a “Ret-Rcvd-Dt” (Return Received Date),
   which, for Mr. Schofield, was allegedly August 25, 2011.

   Immediately after, and on the same date, the TC 424/036 was initiated in the AIMS database, a
   TC 425 transaction with Push Code 036 was also entered into the IMF via AIMS. (See Exh. B,
   Support Document 2, known to IRS as an “IMFOLT” screen print). I noted that the 425
   transaction was entered in combination with the use of Push Code 036, which code overrides the
   security features of the IMF.

                                                                                           Page | 5
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page77of
                                                              of12
                                                                 12PageID
                                                                   PageID#:
                                                                          #:1705
                                                                            462




   I noted that, by causing the sequence of initiating transactions to appear in no single screen print,
   IRS scatters the evidence of their initializing sequence across the variety of screen prints
   available to IRS, thus ensuring no typical victim sees how IRS “builds a case” against a “non-
   filer”.

  I noted that recently, after numerous FOIA requests have been utilized in lawsuits to stop the
  criminal manipulation of IRS’ databases, IRS is now refusing to provide even the IMF screen
  prints to victims, and instead provides sanitized “Account Transcripts” with false information
  and excised evidence. [See Support Document 7, pg. 1] For example, in her July 6, 2016 FOIA
  response to James Morris, IRS Disclosure Manager Laura A. McIntyre states:

        "Treasury Regulation 26 CFR 601.702(d) provides that requests for records
        processed in accordance with routine agency procedures are specifically excluded
        from the processing requirements of the Freedom of Information Act and Internal
        Revenue Code 6103(e).

        As a result, Disclosure offices will no longer process requests for transcripts or other
        similar information. The part of your request for those documents is not being
        processed. [See Support Document 7, pg. 1]

  In other words, the IRS is further concealing its institutionalized record falsification scheme by
  refusing to provide copies of IMF Transcript Complete, IMF Transcript Specific, TXMODA
  or IMFOLT to Americans who request them, by exercising their rights under the Freedom of
  Information Act (FOIA).

   In Mr. Schofield’s IMF Transcript Specific [See Support Document 1, pgs. 1 & 2] and
   IMFOLT [See Support Document 2, pg. 1], I observed that, after the TC 424/036 was entered
   into AIMS on August 25, 2011, two events occurred:

      1. a TC 420 appeared in the IMF eight (8) days later on September 1, 2011. A 420 is
         described in Document 6209 as “Examination Indicator”, but, in reality, it is not a
         transaction at all, just an auto-generated indicator from AIMS to IMF, showing that a
         valid account has been established on AIMS after the 424/036 sequence which can
         receive deficiency amounts claimed by IRS to be owed by a “non-filer”, and that it was
         an AIMS-initiated transaction which began the sequence; and
      2. the phrase SFR 150 appeared in the IMF nineteen (19) days later on September 12, 2011,
         indicating a “Substitute For Return” (SFR) had supposedly been performed, but,
         nothing whatsoever happened on that date.

   Every transaction initiated in the IMF software is automatically accompanied by what IRS calls a
   Document Locator Number (DLN) to ensure control and easy location of all documents related
   to any given transaction.

   The 14-digit DLN assigned to the concealed 424/036 transaction, by which the phrase SFR 150
   was made to appear in the IMF, is 29210-888-00000-1. [See Support Document 1, Pg. 1]


                                                                                                Page | 6
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page88of
                                                              of12
                                                                 12PageID
                                                                   PageID#:
                                                                          #:1706
                                                                            463




   That is, in the falsified Account Transcript, IRS claims a “Substitute For Return” (SFR) was
   created on “09122011”, but the DLN associated with that transaction proves that nothing
   occurred on that date. The Document Locator Number (DLN) assigned is 29210-888-00000-1.

   IRS responses to Freedom of Information Act requests for DLN's with high numbers of 8's and
   0's, such as DLN "29210-888-00000-1", appearing in the Account Transcript [See Support
   Document 6, Pg. 2], are “computer generated” numbers and no document exists related to such
   DLN.

  For example: In her September 17, 2013 FOIA response to Robert A. McNeil, IRS Disclosure
  Manager Klaudia Villegas states "For Item i, you asked for a copy of the documents identified by
  several Document Locator Numbers (DLN), for the tax year 2002 through 2009. A document is
  not created for every DLN shown on a transcript. In situations where taxpayers fail to file
  required income tax returns a document locator number is assigned to create a module on the
  Master File. The DLN you requested was generated by our Automated Substitute for Return
  program. This DLN is computer generated and there is no paper document associated with it.
  Therefore, there are no documents responsive to your request." [See Support Document 6, Pg.
  2]

   Hence, no substitute income tax return was created on either August 25, 2011 (the pretended
   return received date), or on September 12, 2011, (the pretended date the “SFR 150” was
   supposedly performed), contrary to repeated fraudulent IRS claims. [See for example Support
   Document 6, Pg. 2, Second full ¶ ]

   On Support Document 1, Pg. 2, I observed that, on April 23, 2012, a transaction numbered
   “300” was entered on IMF.

   A TC 300 is titled in Document 6209 as “Additional Tax or Deficiency Assessment by
   Examination Division or Collection Division.” It is further described in “Remarks” as
   “Assesses additional tax as a result of an Examination or Collection Adjustment to a tax
   module which contains a TC 150 transaction”. [See 2011 Document 6209, Section 8-14, pg.
   36 of 504]

   I am aware, after viewing many IMF records falsified by IRS, that the Service invariably enters
   claimed “deficiencies” into the IMF records of so-called “non-filers” by using a TC 300
   transaction, which requires a return to have been previously received. Hence, the use of a TC
   300 to enter “deficiency” amounts proves that such transaction is not considered by IRS as a
   return of any sort.

   The 420 account was then closed on April 23, 2012 with a transaction numbered 421, and the
   falsified record was complete, ready to be forwarded to Collections or Criminal Investigations,
   as desired by IRS. [See Support Document 1, Pg. 3]

   During my further examination of Mr. Schofield’s records, I reviewed Forms 13496, 4549 and
   886-A for 2009. These forms constitute a set of paper documents government attorneys label as a


                                                                                           Page | 7
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page99of
                                                              of12
                                                                 12PageID
                                                                   PageID#:
                                                                          #:1707
                                                                            464




   “Substitute for Return package” (a.k.a. “SFR package”) which the attorneys falsely infer to be a
   substitute income tax return. However, no IRS employees, even those who make such
   “packages”, ever swear to have prepared a substitute income tax return.

   Form 13496 is the covering “IRC Section 6020(b) Certification“ of a typical “package” [See
   Support Document 3, pg. 2]; Form 4549 is an “Income Tax Examination Changes” form
   where an IRS Examinations Division employee calculates the supposed “deficiency amount”
   owed by the targeted nontaxpayer [See Support Document 3, pg. 3]; and Form 886-A provides
   an “Explanation of Items” contained in Form 4549 [See Support Document 3, pg. 9]

   [Please bear in mind IRS has unarguable authority to prepare “SFRs” in excise, partnership and
   employment matters, but not in income tax matters, unless a taxpayer elects IRS to prepare one.
   This explains why Government attorneys never use the full phrase “substitute income tax
   return”, but always use the misleading acronym “SFR”, which IRS unarguably HAS authority to
   prepare, but only in regard to employment, excise and partnership tax matters, or upon the
   election of a taxpayer.]

   During my examination of those documents, I observed the following:

   Form 13496 “IRC Section 6020(b) Certification [Support Document 3, pg. 2 thru 4]

         The form was prepared for Billie Schofield, SSN/EIN XXX-XX-9231 for “Tax Year
          200912”
         The box labeled “Total pages certified as valid section 6020(b) return” was blank
         The form states: “The officer of the IRS identified below, authorized by Delegation
          Order 182, certifies the attached pages constitute a valid return un section 6020(b).”
         The form was allegedly prepared and signed by Maureen Green, Operations Manager
          (Examination) in the Ogden, Utah Service Center
         Her Employee ID is 100009936
         She allegedly prepared the form on October 11, 2011

   Based on my examination, I determined this document to be deficient because no pages
   were certified as valid section 6020(b) return.

   Form 4549 “Income Tax Examination Changes” [Support Document 3, pg. 3]

         Return Form No. is shown as “1040”
         On page 4, the alleged “Amount due” for 2009 was calculated to be $46,956.88
         At the bottom of page 4, in the block titled “Examiner’s Signature:, there was no
          signature. Instead, only the typed words “Tax Examiner - MS 4388” appeared
         The “Employee ID” block contained the numbers “100009936”, matching Ms. Green’s
          ID on Form 13496
         The form was allegedly prepared in the Ogden, Utah Service Center
         The form was allegedly prepared on October 11, 2011



                                                                                           Page | 8
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page10
                                                             10of
                                                                of12
                                                                   12PageID
                                                                     PageID#:
                                                                            #:1708
                                                                               465




   Based on my examination, I determined this document to be deficient because it was not
   signed by an authorized IRS officer.

   Form 886-A “Explanation of Items” [Support Document 3, pg. 9]

         The form was prepared for Billie Schofield, Tax Identification Number XXX-XX-9231
          for “Year/Period ended 2009”
         The first sentence of the first paragraph states “Since you failed to file your tax return(s)
          for the tax year(s) shown in this report, we have filed for you as authorized by Internal
          Revenue Code Section 6020(b).”
         The first sentence of the second paragraph states “We used Information Return
          Documents filed by payers as reported under your Social Security Number to determine
          your income.”

   Based on my examination, I determined this document to be fraudulent because the
   underlying IMF records [Support Documents 1 and 2] provide contradictory evidence that
   no substitute income tax return (SFR) is EVER prepared by IRS on any date.

   Continuing my review of Mr. Schofield’s 2009 records, I determined that, when the “deficiency
   amount”, penalties and interest supposedly due were entered/memorialized in the IMF record via
   “transaction codes” (TC) “300”, “170” and “160” respectively, another IRS employee created a
   so-called “self-authenticating certification” known as a Form 4340 “Certificate of
   Assessments, Payments and Other Specified Matters”. [See Support Document 4]

   As would be expected in a white collar operation directed and approved by attorneys, the person
   who created the “Certificate” did not identify the person (“Maureen Green”) who computed the
   alleged “deficiency” amount as part of the “SFR package”. In addition, the date of Green’s work,
   October 11, 2011, does not appear anywhere on the “Certificate”.

   In fact, however, the “Certificate” contains THREE contradictory, incorrect dates, all of which
   fact-finders will presume to be that on which an SFR was performed by IRS. Looking at the
   Certificate, the type DoJ presents to courts, Ms. Green’s identity cannot be determined, nor can
   she be summonsed to testify as to her authority to perform SFRs in income tax matters.

   [In criminal prosecutions, the DoJ doesn’t create certifications. Prosecutors, instead, first simply
   assume, along with juries, that Congress imposed a duty upon all Americans to file and pay
   income tax. Then, prosecutors use live witnesses reviewing bank records to prove that a taxpayer
   received the minimum amount the Government claims triggered an income tax liability. The live
   witness will also testify that no return filed by the targeted victim appeared in IRS records. But,
   IRS prosecutors ALWAYS conceal and refuse to provide the exculpatory digital and
   documentary evidence we have uncovered, which, if presented to juries, would defeat the
   presumption Congress imposed any duty upon “non-filers” to file returns.]

   I confirmed this fact, through diligent study of DoJ’s Criminal Tax Manual, where I learned that,
   in the prosecution of alleged tax crimes, its attorneys are instructed to conceal the exculpatory
   IMF evidence, as follows:

                                                                                               Page | 9
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page11
                                                             11of
                                                                of12
                                                                   12PageID
                                                                     PageID#:
                                                                            #:1709
                                                                               466




          "The introduction of the actual Individual Master File (IMF) transcript of account
          through a witness can open the witness to cross-examination by the defense about
          every code and data item contained in the transcript. In order to avoid this
          problem, it may be wiser to offer IRS computer records at trial in the form of
          Certificates of Assessments and Payments (IRS Forms 4340) or Certificate of
          Lack of Record (IRS Forms 3050), which are certified documents that summarize
          specific information regarding a taxpayer’s filings and payment history." (Emph.
          Added) [DoJ Criminal Tax Manual, Chapter 40.03(9)(c) Admissibility of IRS
          Computer Records, pg. 35]
          Link: https://www.justice.gov/tax/page/file/477071/download

   Unless a victim can PROVE the Certificate is falsified, the “presumption of regularity” controls.
   The attorneys involved will simply say “The presumption of regularity supports the official acts
   of public officers and, in the absence of clear evidence to the contrary, courts presume that they
   properly discharged their official duties.” See U.S. V. Dixon, 672 F.Supp. 502, 508. Dist. Court,
   MD Alabama 1987. Now, victims CAN defeat that presumption.

   IRS deliberately “uses” the “fruit” from its falsified records to justify forfeitures, seizures, liens,
   levies, etc., in violation of 18 U.S.C. §1001, which proscribes both the falsification of federal
   records, and any “knowing use” of falsified records.

   I observed this criminal activity in Mr. Schofield’s records when I examined IRS’ “Form 668-B
   Levy”. [See Support Document 5] On that form, IRS claimed he has a 2009 tax liability of
   $61,852.22, as of “01/31/2017”. The form originated from IRS Territory Office “N. Atlantic –
   New Jersey 1” and appeared to have been signed by Revenue Officer Patrick Dillon on February
   8, 2017. There was also a concurring signature from David S. Smith, Group Manager, who also
   appeared to have signed it on February 8, 2017.

   The form states “The amounts shown above are now due, owing and unpaid to the United
   States for the above taxpayer for internal revenue taxes. Notice and demand have been made
   for payment. Chapter 64 of the Internal Revenue Code authorizes collection of taxes by levy
   on all property or rights to property of a taxpayer, except property that is exempt under section
   6334.

   Therefore, under the provisions of Code section 6331, so much of the property or rights to
   property, either real or personal, as may be necessary to pay the unpaid balance of assessment
   shown, with additions provided by law, including fees, costs, and expenses of this levy, are
   levied on to pay the taxes and additions.”




                                                                                                 Page | 10
Case
Case1:18-cr-00039-WES-LDA
     1:18-cr-00039-WES-LDA Document
                           Document93-1
                                    46-2 Filed
                                         Filed06/08/21
                                               12/21/20 Page
                                                        Page12
                                                             12of
                                                                of12
                                                                   12PageID
                                                                     PageID#:
                                                                            #:1710
                                                                               467




   CONCLUSION

   Based on my review of the documents, I have concluded the following:
      A. The Commissioner of IRS circumvents his conceded lack of authority to perform
         Substitute income tax returns by making his records appear that he performed them.
      B. For so-called "non-filers", IRS creates the false appearance of "deficiencies" only after
         falsifying both its internal and external records to make it appear a substitute income tax
         return was executed by IRS on claimed dates, when nothing happened on those dates
         except criminal manipulations of IRS’ related AIMS and IMF databases.
      C. The creation of pretended deficiencies simultaneously creates, by fraud, the appearance
         of a duty to file, thereby, providing IRS colorable authority to enforce collection/criminal
         prosecutions;
      D. Without deficiencies created by fraud, involving IRS software and falsified documentary
         evidence, there would be no willful failure to file a return, and;
      E. Since Congress cannot authorize commission of criminal acts in the enforcement of laws,
         I have determined that the systemic fraud I have documented herein, occurring in the
         records of IRS, concerning "non-filers", is clear and convincing evidence that Congress
         did not, in fact, impose any duty upon Americans to file income tax returns.


   UNDER PENALTY OF PERJURY, I DECLARE THAT THE ABOVE AND FOREGOING
   REPRESENTATIONS ARE TRUE AND CORRECT TO THE BEST OF MY
   INFORMATION, KNOWLEDGE, AND BELIEF.



                                                                     May 28, 2019
          Robert A. McNeil                                               Date




                                                                                            Page | 11
